DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrases “a first compound” in line 7 and “a second compound” in line 7 are unclear because a first and second compound were previously disclosed in lines 3 and 5. It is unclear if these are referring to the same compounds or to new and different compounds. For the purposes of examination, the examiner assumes –the first compound— and –the second compound—.
Claims 2-6 and 9-17 are indefinite by dependence on claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuchika et al. (US 2007/0017615) (of record), Dyrlund et al. (US 2017/0001399) (of record), and optionally Shimomura (US 2015/0090381) (of record). 

Regarding claims 1 and 9, Nobuchika discloses a method for forming a composite tread with electrically conductive pathways (Fig. 15), the method comprising the steps of: providing a coextruded strip (Figs. 1-7, 15: T) formed of a first compound (Figs. 1-7: RH) and a second compound (Figs. 1-7: RC), wherein the first compound is a high-performance rubber composition forming the tread (i.e. tread compound) ([0025]), and the second compound is a conductive rubber composition (i.e. electrically conductive) ([0004], [0025]), and then winding the coextruded strip (Fig. 15: T) onto a tire building drum (Fig. 15: D) to form a tread (Fig 15: 2G) ([0078]).
Nobuchika further discloses that the coextruded strip (Fig. 7: T) is formed comprising the steps of: extruding the first compound (Fig. 7: RH) into a first passageway (Fig. 7: Pc) of a coextrusion nozzle (Fig. 7: E) ([0047]-[0048]); extruding the second compound (Fig. 7: RC) into a second passageway (Fig. 7: Ps) of the coextrusion nozzle ([0047]-[0048]); and wherein the first and second passageways (Fig. 7: Pc, Ps) are joined together immediately upstream of a die outlet (Fig. 7: O3) of the coextrusion nozzle (Fig 7: E) ([0047]-[0049]).

Dyrlund teaches a method for forming a tread using an extrusion nozzle (Figs. 1-3), wherein the extrusion nozzle includes a first extruder (Figs. 1-3: 30) with a first gear pump (Figs. 1-3: 42) ([0029]-[0030]) and a second extruder (Figs. 1-3: 60) with a second gear pump (Figs. 1-3: 44) ([0029], [0031]-[0032]]). A first compound (Fig. 3: Compound A) is extruded through the first extruder and then pumped by the first gear pump, wherein the first gear pump functions as a metering device and a pump ([0030]). A second compound (Fig. 3: Compound B) is extruded through the second extruder and then pumped by the second gear pump ([0031]-[0032]). The extruded strip is wound onto the building drum via a nozzle (Fig. 3: 80) ([0035]), similar to the head of the nozzle disclosed by Nobuchika (Fig 7: E). As discussed above, Nobuchika discloses the head portion of a coextrusion nozzle, but does not specifically disclose the structure of the entire extruder, such as where the compounds are being extruded from into the nozzle head. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Nobuchika in order to provide the extruder with a generally known structure in the art, such as the extrusion nozzle taught by Dyrlund, so as to extrude the first and second compounds using a generally known metering and pumping device, such as an extruder including a gear pump, as taught by Dyrlund. 
The examiner notes that the claim limitation “wherein the ratio of the first compound to the second compound of the coextruded strip may be varied during application of the coextruded strip onto the tire building drum” provides for an optional limitation that is not required by the claim language as it states that the ratio “may be” varied.
Optionally, Shimomura teaches forming a composite tread (Fig. 1: 3) is formed with a coextruded strip (Figs. 2, 4: 20) of a first compound (Figs. 1-3: 22) and a second compound (Figs. 1-3: 21), wherein the 
Moreover, the examiner notes that the claims do not exclude providing the coextruded strip onto a tire building drum via other components, such as a belt, because the claim does not require that the coextruded strip is directly wound onto the tire building drum. 

Regarding claim 2, Nobuchika further discloses that the coextruded strip (Fig. 15: T) is wound across the cross section of the tire component from one end (Fig. 15: S1) to the other (Fig. 15: S2) (i.e. spirally wound) onto the tire building drum (Fig 15: D) ([0008], [0075], [0078]).

Regarding claim 3, Nobuchika further discloses that the lateral edges of the tread may be 100% of the first compound (Fig 15: 20) ([0077]-[0078]).
The examiner notes that the claim limitation “lateral edges” is very broad and does not provide a specific structure or positioning as to what constitutes the edge, such as how far axially inward from the edge surfaces the lateral edges are. 

Regarding claim 4, Nobuchika further discloses that the midsection of the tread is formed from a coextruded strip (Fig. 15: T) ([0078]). Moreover, the coextruded strip (Fig. 15: T) preferably contains not less than 3% and not more than 20% of the second compound (Figs. 1-7: RC) ([0046]), which may fall within and overlap with the claimed value of 10%. Because the coextruded strip (Fig. 15: T) is disclosed as comprising the first (Figs. 1-7: RH) and second Figs. 1-7: RC) compounds, as discussed above in claim 1, the remainder of the strip is 97% to 80% of the first compound, which  may also fall within and overlap with the claimed value of 90%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of the first and second compounds in the coextruded strip.  

Regarding claim 5, Nobuchika further discloses that the tread may be formed from a single layer of coextruded strips (Fig. 15).

Regarding claim 6, Nobuchika further discloses that the coextruded strips (Fig. 15: T) may have a first and second outer surface that are aligned with the radial direction (Fig 15).

Regarding claim 10, Nobuchika further discloses that the coextrusion nozzle has an insert (Fig. 7: M) which divides the nozzle into a separate first (Figs. 7-11: Pc, O1) and second passageway (Figs. 7-11: Ps, O2) ([0049]-[0053]).

Regarding claim 11, Nobuchika further discloses that the insert (Fig. 7: M) has a distal end for positioning adjacent the die outlet (Fig. 7: P) of the coextrusion nozzle, wherein the distal end has an elongated flat portion (Figs. 8-11) ([0049]-[0053]).

Regarding claim 16, Nobuchika further discloses that the coextruded strip (Fig. 15: T) is formed in a continuous manner ([0075]).

Regarding claim 17, Nobuchika further discloses that the coextruded strip (Fig. 15: T) is applied in a continuous manner to a tire building machine (Fig. 15: D) to build a tire component (Fig. 15: 2G) ([0075]).

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuchika et al. (US 2007/0017615) (of record), Dyrlund et al. (US 2017/0001399) (of record), and optionally Shimomura (US 2015/0090381) (of record) as applied to claim 1 above, and further in view of D’Sidocky et al. (US 2011/0146888) (of record).


D’Sidocky teaches forming a tread wherein an output mixture exits a gear pump in an extruder and is fed onto a tire building drum via a nozzle ([0053]), wherein a ratio of the volumetric flow rate of compound A to the volumetric flow rate of compound B is precisely controlled by a computer controller which controls the ratio of the speed of the gear pump for compound A and the speed of gear pump for compound B ([0038], [0053]). The ratio may be adjusted instantaneously by varying the speeds of gear pumps ([0038]). In other words, the ratio of the speed of the first gear pump to the second gear pump may be varied during operation of the system. D’Sidocky further teaches that after the desired blend ratio is selected, the compound A is blended with compound B using the speed ratio of the gear pumps to get the precise mixture ratio, and the blend is then extruded onto the tire building drum in the desired profile ([0050]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nobuchika in order to provide that a ratio of volume of the first compound to the second compound is varied by changing a ratio of speed of the first gear pump to the second gear pump, as well as provide that the ratio of the speed of the first gear pump to the second gear pump may be varied during operation of the system, so as to obtain the precise desired blend ratio of compounds to be extruded, as taught by D’Sidocky.

Regarding claim 14, while modified Nobuchika does not expressly disclose that the insert is removable, case law holds that if a claimed structure is fully met by the prior art, but certain components are integral, then it would be obvious to make those components separable if it is considered desirable for any reason to do so. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nobuchika in order to 

Regarding claim 15, Nobuchika further discloses that the insert (Fig. 7: M) has a rectangular cross-sectional shape (Figs. 8-11).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
On page 1 of the Remarks, Applicant argues that Nobuchika teaches forming a tread by a hybrid tape using an extruder with no mention of gear pumps, and that it appears to be limited to a set ratio that does not provide for varying the ratio of the first compound to the second compound. Applicant further argues that Dyrlund forms a tread but does not disclose the formation of a dual layer strip applied to a tire building drum, and instead teaches a compound switching apparatus. Applicant argues that none of the cited references teach or describe the varying of ratios of the first compound to the second compound of the coextruded strip.  
As discussed in the detailed rejection above, the claim limitation “wherein the ratio of the first compound to the second compound of the coextruded strip may be varied during application of the coextruded strip onto the tire building drum” provides for an optional limitation that is not required by the claim language as it states that the ratio “may be” varied. Since the ratio of the first compound to the second compound of the coextruded strip only may be varied during application of the coextruded strip . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749